       Case 4:20-cv-00571-CLM Document 17 Filed 08/25/21 Page 1 of 18                      FILED
                                                                                  2021 Aug-25 AM 09:33
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

DANNY RAY GILLILAN,                    )
        Plaintiff,                     )
                                       )
v.                                     )            4:20-cv-00571-CLM
                                       )
KILOLO KIJAKAZI,                       )
Acting Commissioner of the             )
Social Security Administration,        )
            Defendant.                 )


                          MEMORANDUM OPINION

      Danny Gillilan seeks Supplemental Security Income (“SSI”) from the Social

Security Administration (“SSA”) based on several impairments. The SSA denied

Gillilan’s application in an opinion written by an Administrative Law Judge

(“ALJ”). The SSA Appeals Council then denied Gillilan’s request for review.

      Gillilan argues: (1) that the ALJ should have afforded more weight to the

opinion of Dr. Khusro, (2) that the Appeals Council failed to adequately evaluate his

new evidence, and (3) that when the evidence submitted to the Appeals Council is

considered, the SSA’s denial of benefits is not supported by substantial evidence.

      As detailed below, after considering the parties’ briefs and with the benefit of

oral argument, the court finds no error in the ALJ’s opinion. But the court agrees

that the Appeals Council erred in failing to consider a psychological evaluation from



                                           1
         Case 4:20-cv-00571-CLM Document 17 Filed 08/25/21 Page 2 of 18




Dr. June Nichols, a consultative examiner. So the court will REMAND this case for

the Commissioner to consider the psychological evaluation.

I.    Statement of the Case

      A.     Gillilan’s Disability, as told to the ALJ

      Gillilan was 33 years old when he applied for SSI. R. 21. Gillilan went to high

school through the 11th grade and dropped out in 12th grade. R. 71. Gillilan has past

work experience as a construction laborer and wholesale merchandiser. R. 235.

      At the ALJ hearing, Gillilan stated that he has trouble focusing and often gets

anxiety attacks. R. 78. He also testified that he takes medication for his anxiety. R.

81. Gillilan also suffers from depression and tried to kill himself after suffering from

a nervous breakdown in 2010. R. 90–91. Gillian says that he hasn’t been the same

since his nervous breakdown and that he gets irritable when around people outside

his family. R. 92, 95.

      Gillilan lives with his parents. R. 71. And he tries to help them around the

house by taking out the garbage and picking up after himself. R. 86. On a typical

day, Gillilan wakes up, feeds his dogs, watches TV, and then goes back to bed. R.

86–87.

      B.     Determining Disability

      The SSA has created the following five-step process to determine whether an

individual is disabled and thus entitled to benefits under the Social Security Act:


                                           2
       Case 4:20-cv-00571-CLM Document 17 Filed 08/25/21 Page 3 of 18




                                   The 5-Step Test
 Step 1     Is the Claimant engaged in substantial          If yes, claim denied.
                       gainful activity?                  If no, proceed to Step 2.
 Step 2    Does the Claimant suffer from a severe,          If no, claim denied.
           medically-determinable impairment or          If yes, proceed to Step 3.
               combination of impairments?
 Step 3     Does the Step 2 impairment meet the             If yes, claim granted.
            criteria of an impairment listed in 20        If no, proceed to Step 4.
             CFR Part 404, Subpart P, Appx. 1?

                    *Determine Residual Functional Capacity*

 Step 4    Does the Claimant possess the residual           If yes, claim denied.
              functional capacity to perform the          If no, proceed to Step 5.
           requirements of his past relevant work?
 Step 5     Is the Claimant able to do any other            If yes, claim denied.
           work considering his residual functional         If no, claim granted.
             capacity, age, education, and work
                         experience?

See 20 C.F.R. §§ 404.1520(a), 404.1520(b) (Step 1); 20 C.F.R. § 404.1520(c) (Step

2); 20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526 (Step 3); 20 C.F.R. § 404.1520(e-

f) (Step 4); 20 C.F.R. § 404.1520(g) (Step 5). As shown by the gray-shaded box,

there is an intermediate step between Steps 3 and 4 that requires the ALJ to determine

a claimant’s “residual functional capacity,” which is the claimant’s ability to perform

physical and mental work activities on a sustained basis.




                                          3
       Case 4:20-cv-00571-CLM Document 17 Filed 08/25/21 Page 4 of 18




      C.     Gillilan’s Application and the ALJ’s Decision

      The SSA reviews applications for disability benefits in three stages: (1) initial

determination, including reconsideration; (2) review by an ALJ; and (3) review by

the SSA Appeals Council. See 20 C.F.R. § 404.900(a)(1-4).

      Gillilan applied for SSI in February 2017, claiming that he was unable to work

because of various ailments, including obesity, degenerative joint disease, essential

hypertension, depressive/bipolar disorder, neurodevelopment disorder, and

anxiety/obsessive disorders. After receiving an initial denial in April 2017, Gillilan

requested a hearing, which the ALJ conducted in February 2019. The ALJ ultimately

issued an opinion denying Gillilan’s claims in April 2019. R. 9–23.

      At Step 1, the ALJ determined that Gillilan was not engaged in substantial

gainful activity and thus his claims would progress to Step 2. R. 14.

      At Step 2, the ALJ determined that Gillilan suffered from the following severe

impairments: degenerative joint disease/osteoarthritis/meniscal tear of the right

knee; essential hypertension; depressive/bipolar disorder; neurodevelopmental

disorder; and anxiety/obsessive disorders. R. 14–15.

      At Step 3, the ALJ found that none of Gillilan’s impairments, individually or

combined, met or equaled the severity of any of the impairments listed in 20 CFR

Part 404, Subpart P, Appendix 1. R. 15–16. Thus, the ALJ next had to determine

Gillilan’s residual functional capacity.


                                           4
       Case 4:20-cv-00571-CLM Document 17 Filed 08/25/21 Page 5 of 18




      The ALJ determined that Gillilan has the residual functional capacity to

perform medium work with these added limitations:

         • Gillilan cannot climb ladders, ropes, and scaffolds;

         • Gillilan can only frequently balance, stoop, kneel, crouch, and crawl;

         • Gillilan must avoid concentrated exposure to extreme cold, vibration,
           fumes, odors, gases, dusts, poor ventilation, and other pulmonary
           irritants;

         • Gillilan must avoid all exposure to hazards such as open flames,
           unprotected heights, and dangerous moving machinery;

         • Gillilan is limited to unskilled work which is simple, repetitive, and
           routine;

         • Gillilan’s supervision must be simple, direct, tactful, constructive, and
           non-threatening;

         • Gillilan’s interpersonal contact with supervisors and coworkers must be
           incidental to the work performed;

         • Gillilan should have only occasional, gradually introduced workplace
           changes;

         • Gillilan must have normal, regular work breaks at least every two
           hours;

         • Gillilan should have only occasional, non-intensive contact with the
           general public; and,

         • Gillilan likely must miss one day of work per month because of
           psychological symptoms.

R. 16–21.



                                         5
       Case 4:20-cv-00571-CLM Document 17 Filed 08/25/21 Page 6 of 18




      At Step 4, the ALJ found that Gillilan could not perform his past relevant

work. R. 21. At Step 5, the ALJ determined that Gillilan could perform jobs, such as

linen room attendant and small product assembler, that exist in significant numbers

in the national economy and thus Gillilan was not disabled under the Social Security

Act. R. 21–23.

      D.     The Appeals Council Decision

      Gillilan requested an Appeals Council review of the ALJ’s decision. R. 1–5.

As part of his request for review, Gillilan submitted a psychological evaluation

report and mental health source statement from Dr. June Nichols, a consultative

examiner. Gillilan also submitted a mental health source statement from Dr. Huma

Khusro, his treating psychiatrist at CED Mental Health Center. The Appeals Council

did not exhibit the mental health source statements, finding that they did “not show

a reasonable probability that it would change the outcome of the decision.” R. 2. The

Appeals Council then denied Gillilan’s request for review without referencing the

psychological evaluation from Dr. Nichols. So the ALJ’s decision became the final

decision of the SSA Commissioner.

II.   Standard of Review

      This court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The scope of the court’s review is limited to (a) whether the record

contains substantial evidence to sustain the ALJ’s decision, see 42 U.S.C. § 405(g);


                                         6
        Case 4:20-cv-00571-CLM Document 17 Filed 08/25/21 Page 7 of 18




Walden v. Schweiker, 672 F.2d 835, 838 (11th Cir. 1982), and (b) whether the

Commissioner applied the correct legal standards, see Stone v. Comm’r of Soc. Sec.,

544 F. App’x 839, 841 (11th Cir. 2013) (citing Crawford v. Comm’r of Soc. Sec.,

363 F.3d 1155, 1158 (11th Cir. 2004)). “Substantial evidence is more than a scintilla

and is such relevant evidence as a reasonable person would accept as adequate to

support a conclusion.” Crawford, 363 F.3d at 1158.

III.   Legal Analysis

       Gillilan makes three arguments for why the SSA erred in denying his

application for SSI. He first challenges the ALJ’s evaluation of the opinion of Dr.

Khusro, his treating psychiatrist. His second and third arguments relate to the

Appeals Council’s decision and work together: (a) the Appeals Council erred in

evaluating the new evidence from Dr. Nichols; and, (b) once this “new evidence” is

considered alongside the evidence presented to the ALJ, the decision to deny

Gillilan’s application for SSI is not supported by substantial evidence. The court will

address each argument in turn.

       A.    The ALJ properly evaluated Dr. Khusro’s opinion evidence.

       Gillilan’s argument that the ALJ erred centers on the ALJ’s evaluation of

opinion evidence from Dr. Khusro, his treating psychiatrist at CED Mental Health




                                          7
        Case 4:20-cv-00571-CLM Document 17 Filed 08/25/21 Page 8 of 18




Center. 1 In December 2016, Dr. Khusro said that she believed Gillilan is disabled

and unable to work. R. 303. So Dr. Khusro recommended that Gillilan apply for

disability. Id. The ALJ stated that he gave Dr. Khusro’s “opinion no weight because

determinations of ability to work are reserved to the Commissioner and because the

opinion is inconsistent with the claimant’s conservative treatment records and other

evidence in this case.” R. 21.

       Gillian argues that the ALJ erred in giving Dr. Khusro’s opinion no weight

because she was a treating source whose opinions the ALJ had to give substantial or

considerable weight absent good cause to discount her opinions. See Winschel v.

Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011). Good cause to discount

a treating physician’s opinion exists “when the: (1) treating physician opinion was

not bolstered by the evidence; (2) evidence supported a contrary finding; or (3)

treating physician’s opinion was conclusory or inconsistent with the doctor’s own

medical records.” Id. (quotation omitted). But an ALJ needn’t have good cause to

discount an opinion on an issue reserved to the Commissioner. See 20 C.F.R.

§§ 404.1527(d)(1)–(3), 416.927(d)(1)–(3). The Social Security regulations only




1
  Gillilan also makes a passing reference to the ALJ’s failure to order a consultative mental
examination, stating only that “[t]he ALJ did not order a mental consultative examination.” Doc.
10 at 28. “[A]n appellant abandons a claim when he either makes only passing references to it or
raises it in a perfunctory manner without supporting arguments and authority.” Sapuppo v. Allstate
Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014). So Gillilan has abandoned any argument
that the ALJ should have ordered a consultative mental examination.
                                                8
       Case 4:20-cv-00571-CLM Document 17 Filed 08/25/21 Page 9 of 18




require ALJs to “consider” these opinions. See Lawton v. Comm’r of Soc. Sec., 431

F. App’x 830, 834 (11th Cir. 2011).

      Dr. Khusro’s statements that Gillilan was disabled and unable to work are not

medical opinions but are “opinions on issues reserved to the Commissioner because

they are administrative findings that are dispositive of [Gillilan’s] case.” 20 CFR

§ 416.927(d)(1). So the ALJ did not have to afford any special significance to these

statements. 20 CFR § 416.927(d)(3). And the ALJ’s references to these statements

shows that he considered them. The court thus sees no error in the ALJ’s decision to

afford Dr. Khusro’s statements no weight.

      B.     The Appeals Council needs to consider Dr. Nichols’s evaluation.

      Gillian next argues that the Appeals Council committed several errors when

it denied his request for review. The Appeals Council does not have to review an

ALJ’s denial of benefits. See Washington v. Soc. Sec. Admin., Comm’r, 806 F.3d

1317, 1320 (11th Cir. 2015). “But the Appeals Council must consider new, material,

and chronologically relevant evidence that the claimant submits.” Id. (quotations and

citations omitted). “[W]hen the Appeals Council erroneously refuses to consider

evidence, it commits legal error and remand is appropriate.” Id. at 1321. The court

finds that the Appeals Council erroneously failed to consider the psychological

evaluation from Dr. Nichols. So it is the only alleged Appeals Council error that the

court will address.


                                         9
       Case 4:20-cv-00571-CLM Document 17 Filed 08/25/21 Page 10 of 18




      1. Background: Around four months after the ALJ issued its hearing decision,

Dr. Nichols reviewed Gillilan’s mental health records and performed a

psychological evaluation on Gillilan. R. 59–62. During the evaluation, Gillian

“presented as neat and clean” and had fair eye contact. R. 60. He had a depressed

mood and sad/tearful affect. Id. Gillilan denied suicidal or homicidal ideation but

said, “that he often questions his purpose in living.” Id. Gillilan also appeared

oriented to person, place, time, and situation, and his thought processes were within

normal limits. R. 61. And Dr. Nichols found no evidence that Gillilan suffered from

hallucinations, delusions, ideas of reference, an internal psychotic process,

obsessions, or compulsions. Id. But Dr. Nichols found that Gillilan “demonstrated

problems with both mental control and attention” and “mild problems with working

memory.” Id.

      Following her psychological evaluation, Dr. Nichols found that Gillilan could

“understand, remember and carry out very short simple instructions.” R. 62. She also

determined that Gillilan “cannot maintain attention, concentration and/or pace for

periods of at least 2 hours.” R. 62. She then stated that Gillilan cannot perform

activities within a schedule, be punctual with customary tolerances, or sustain an

ordinary routine without special supervision. Id. Finally, Dr. Nichols found that

Gillilan would have a difficult time adjusting to routine or infrequent work changes,




                                         10
       Case 4:20-cv-00571-CLM Document 17 Filed 08/25/21 Page 11 of 18




cannot maintain socially appropriate behavior, and would have trouble adhering to

basic standards of neatness and cleanliness. Id.

      A month later, Dr. Nichols filled out a one-page mental health source

statement for Gillilan. Dr. Nichols’s answers to the questions in the mental health

source statement reiterated most of her findings during the psychological

examination. For example, Dr. Nichols circled that Gillilan cannot maintain

attention, concentration, and/or pace for periods of at least two hours. R. 58. But

contrary to her psychological evaluation, Dr. Nichols said that Gillilan cannot

understand, remember or carry out very short and simple instructions. Id. Dr. Nichols

then stated that Gillilan would be off task 50 to 60% of the time in an 8-hour workday

and that he would likely miss 25 days of work in a 30-day period. Id.

      Gillilan submitted to the Appeals Council the psychological evaluation, Dr.

Nichols’ mental health source statement, and a mental health source statement from

Dr. Khusro as “new evidence” to consider in the first instance. In its denial letter,

the Appeals Council acknowledged receipt of the mental health source statements

but found “that this evidence does not show a reasonable probability that it would

change the outcome of the [ALJ’s] decision.” R. 2. The Appeals Council’s denial

letter does not, however, reference Dr. Nichols’ psychological evaluation or explain

why the evaluation doesn’t provide a basis for changing the ALJ’s decision. R. 1–3.




                                         11
       Case 4:20-cv-00571-CLM Document 17 Filed 08/25/21 Page 12 of 18




      The Commissioner conceded at oral argument that the Appeals Council’s

failure to mention Dr. Nichols’ psychological evaluation strongly suggests that the

Appeals Council didn’t consider the evaluation before denying Gillilan’s request for

review. But the Commissioner argues that any error in failing to consider the

evaluation is harmless—i.e., the Appeals Council didn’t have to consider the

evaluation—because (a) the evaluation wasn’t chronologically relevant, and (b) Dr.

Nichols’s opinions about Gillilan’s functional capacity were opinions on issues

reserved to the Commissioner.

      2. Chronological relevance: Newly submitted evidence is chronologically

relevant if it “relates to the period on or before the date of the [ALJ’s] hearing

decision.” See 20 C.F.R. § 416.1470(a)(5). The Commissioner contends that the

psychological evaluation isn’t chronologically relevant because Dr. Nichols is a

consultative examiner who didn’t evaluate Gillilan until four months after the ALJ’s

hearing decision.

      But “[m]edical examinations conducted after an ALJ’s decision may still be

chronologically relevant if they relate back to a time on or before the ALJ’s

decision.” Hunter v. Soc. Sec. Admin., Comm’r, 705 F. App’x 936, 940 (11th Cir.

2017). In Washington, the Eleventh Circuit found a post-ALJ decision psychological

evaluation chronologically relevant when: “(1) the claimant described his mental

symptoms during the relevant period to the psychologist, (2) the psychologist had


                                        12
       Case 4:20-cv-00571-CLM Document 17 Filed 08/25/21 Page 13 of 18




reviewed the claimant’s mental health treatment records from that period, and (3)

there was no evidence of the claimant’s mental decline since the ALJ’s decision.”

See Hargress v. Soc. Sec. Admin., Comm’r, 883 F.3d 1302, 1309 (11th Cir. 2018).

A subsequent evaluation is not chronologically relevant when nothing suggests the

doctor considered the claimant’s past medical records when forming his opinion and

the doctor did not treat the claimant during the relevant period. See id. at 1310.

      The court finds that the psychological evaluation is chronologically relevant

for three reasons. First, the Appeals Council did not say that that Dr. Nichols’ mental

health source statement was chronologically irrelevant—even though Dr. Nichols

filled out the mental health source statement a month after she made the

psychological evaluation. The Appeals Council instead found that the mental health

source statement “does not show a reasonable probability that it would change the

outcome of the decision.” R. 2.

      Second, the record suggests that Dr. Nichols based her opinions, at least in

part, on material from the relevant period. For example, Dr. Nichols stated in the

mental health source statement that Gillilan’s “limitations existed back to 10/5/16.”

R. 58. And in the background section of her psychological evaluation, Dr. Nichols

listed several medical records provided for review, including a 4/7/2017 medical

examination from the relevant period. R. 59. The summary section of the evaluation

also shows Dr. Nichols’s familiarity with Gillilan’s CED Mental Health records and


                                          13
       Case 4:20-cv-00571-CLM Document 17 Filed 08/25/21 Page 14 of 18




suggests that Dr. Nichols reviewed Gillilan’s records through January 2019, which

was three months before the ALJ issued his decision. R. 62. Plus, Gillilan told Dr.

Nichols about his mental health struggles from 2010 onward. R. 59–60. So Dr.

Nichols apparently considered evidence from the relevant period when forming her

opinions.

      Third and finally, the evidence does not reflect that Gillilan’s condition

worsened during the four months in between the ALJ’s decision and Dr. Nichols’s

evaluation. The court thus finds the psychological evaluation chronologically

relevant.

      3. Materiality: So the court turns to materiality. “Evidence is material if a

reasonable possibility exists that the evidence would change the administrative

result.” Hargress, 883 F.3d at 1309. Here, the psychological evaluation provides

information about Gillilan’s ability to maintain attention, concentration, and pace;

his alleged inability to perform activities within a schedule and be punctual; and his

alleged need for special supervision to sustain an ordinary routine. R. 62. Though

the Commissioner points out that the ALJ encompassed many of these limitations in

his residual functional capacity determination, the court finds that a reasonable

possibility exists that Dr. Nichols’s opinion may cause the ALJ to find that Gillilan

cannot perform any work in the national economy.




                                         14
       Case 4:20-cv-00571-CLM Document 17 Filed 08/25/21 Page 15 of 18




      To start with, the Commissioner doesn’t dispute that, if accepted as true, the

limitations identified in the psychological evaluation would render Gillilan disabled.

At the ALJ hearing, a vocational expert testified that a person who (a) needs frequent

unscheduled work breaks and who (b) will be off task at least 20% of each workday

because of memory and focus problems wouldn’t maintain work in the national

economy. R. 105. If the ALJ accepted that testimony as true, then the ALJ may have

found that Gillilan was disabled based on Dr. Nichols’ opinion that Gillilan cannot

maintain attention/concentration/pace for at least two hours and cannot perform

activities within a schedule.

      And the court cannot say that no reasonable factfinder would credit Dr.

Nichols’s opinions. The record before the ALJ included only two medical opinions

on Gillian’s mental health. The first was Dr. Khusro’s opinion that Gillilan is

disabled and unable to work, which the court has explained the ALJ properly rejected

because it was an opinion on an issue reserved to the Commissioner. The second

was an opinion from Dr. Samuel Williams, a state agency medical consultant who

did not examine Gillilan. And “as a non-examining physician, his opinion is, as a

general matter, entitled to less weight than an examining physician like Dr.

[Nichols].” Hunter, 705 F. App’x at 941.

      The court also rejects the Commissioner’s argument that Dr. Nichols’s

opinions are unlikely to change the administrative result because her opinions were


                                         15
       Case 4:20-cv-00571-CLM Document 17 Filed 08/25/21 Page 16 of 18




on Gillilan’s functional capacity. To be sure, “the final responsibility for deciding [a

claimant’s residual functional capacity] is reserved to the Commissioner,” so ALJs

need not “give any special significance” to an opinion on a claimant’s residual

functional capacity. See 416.927(d)(2)-(3). But an ALJ still must consider a medical

source’s opinion on this issue. See id. And here, the ALJ considered the state agency

physician’s opinions on Gillilan’s functional capacity and gave it great weight. R.

20. So that another doctor who reviewed Gillilan’s medical records and evaluated

him found that he needed greater functional limitations might change the

administrative result. Plus, though not all Gillilan’s records support Dr. Nichols’s

opinions, her opinions align with treatment notes that reflect that Gillilan has

inadequate/diminished concentration, is often irritable, has trouble controlling his

emotions, and suffers from passive suicidal ideation. R. 341, 342, 346, 379, 388.

      The court finally notes that the psychological evaluation isn’t immaterial just

because the Appeals Council considered Dr. Nichols’s one-page mental health

source statement and found no reasonable probability that it would change the

outcome of the ALJ’s decision. Though Dr. Nichols expressed similar opinions in

both forms, the psychological evaluation is a much more detailed medical record

than her mental health source statement. From the psychological evaluation, you can

tell the symptoms Gillilan reported to Dr. Nichols, the medical records that she

reviewed, and the information she considered before forming her opinions. The


                                          16
       Case 4:20-cv-00571-CLM Document 17 Filed 08/25/21 Page 17 of 18




Appeals Council couldn’t glean this information from the mental health source

statement. So the court finds that a reasonable possibility exists that the

psychological evaluation could change the administrative result.

                                                ***

       In summary, Dr. Nichols’s psychological evaluation was new, material, and

chronologically relevant. So the Appeals Council erred when it did not consider the

psychological evaluation before denying Gillilan’s request for review. In reaching

this decision, the court is not holding that the Appeals Council must grant Gillilan’s

request for review or that the psychological evaluation renders the denial of benefits

erroneous. 2 Instead, the court is merely requiring the Appeals Council to consider

the psychological evaluation before denying review. On remand, the Commissioner

must decide based on the entire record, including the psychological evaluation, if

review of the ALJ’s decision is warranted, and, if so, whether to affirm the ALJ.




2
 Because the court must remand this case for consideration of the psychological evaluation, the
court need not address Gillilan’s argument that once the new evidence is considered the ALJ’s
decision to deny benefits is not supported by substantial evidence. See Washington, 806 F.3d at
1323 n.10.
                                              17
       Case 4:20-cv-00571-CLM Document 17 Filed 08/25/21 Page 18 of 18




IV.   Conclusion

      For the reasons stated above, the court will REMAND this case to the

Commissioner for the Appeals Council to consider the psychological evaluation.

The court will enter a separate final order that closes this case.

      DONE on August 25, 2021.


                                      _________________________________
                                      COREY L. MAZE
                                      UNITED STATES DISTRICT JUDGE




                                           18
